Citation Nr: 0314678	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  00-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle fracture, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, that denied the veteran's 
claim for an increased rating on service-connected residuals 
of a right ankle fracture.  The veteran has perfected a 
timely appeal of this determination.


REMAND

The veteran and his representative essentially contend on 
appeal that the veteran's service-connected residuals of a 
right ankle fracture are more disabling than currently 
evaluated.

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The VCAA and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)) essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The Board observes that, to date, neither the veteran nor his 
service representative has been issued any sort of 
notification of the VCAA and the effect that it had on his 
claim.  The Board points out that the veteran's claims folder 
was returned to the Board in December 2002, more than 2 years 
after the VCAA was enacted.  Therefore, on remand, the RO 
should inform the veteran and his representative of the VCAA 
and its duty to notify and duty to assist provisions with 
regard to his claim.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim for an increased 
rating on residuals of a right ankle 
fracture, currently evaluated as 30 
percent disabling.  The letter also 
should specifically inform the veteran 
and his representative of which portion 
of the evidence is to be provided by the 
veteran and which part, if any, the RO 
will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should re-adjudicate 
the veteran's claim for an increased 
rating on service-connected residuals of 
a right ankle injury, currently evaluated 
as 30 percent disabling.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns noted 
in this REMAND.

3.  If any of the benefits sought by the 
veteran on appeal continue to be denied, 
he and his representative must be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


